Citation Nr: 0103844	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  94-35 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a left leg fracture.

2.  Entitlement to a compensable rating for bilateral pes 
planus.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and two observers


ATTORNEY FOR THE BOARD

S. L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

This case was the subject of Board remands dated in February 
1998 and August 1999, and was the subject of a February 1998 
hearing before the undersigned Board Member.

Based upon the dispositions by the Board of the increased 
rating claims below, there is now before VA a claim for a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  As discussed herein, 
the veteran's combined schedular rating is 70 percent or 
greater, and there is medical evidence indicating that his 
service connected disabilities render him unemployable.  See 
Norris v. West, 12 Vet. App. 413, 421-422 (1999).

The assumption of appellate jurisdiction of the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability is 
approved below pursuant to authority delegated to the Vice 
Chairman of the Board of Veterans Appeals by 38 C.F.R. 
19.13(a) (2000). 





FINDINGS OF FACT

1.  The veteran has malunion of the tibia with marked 
disability, including disability of the knee and ankle.

2.  The veteran has severe bilateral pes planus.

3.  The veteran's combined schedular rating is 70 percent or 
greater, and his service connected disabilities render him 
the March 2000 VA examiner opined that the veteran's fracture 
of the left leg and pes planus "will cause the patient to 
have a difficult time performing average employment in civil 
occupation."

4.  The veteran's combined schedular rating is 70 percent or 
greater, and he is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating of 30 
percent for malunion of the tibia are met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991);  38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2000).

2.  The schedular criteria for a disability rating of 30 
percent for bilateral pes planus are met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991);  38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2000).

3.  The criteria for a total rating based on individual 
unemployability due to service connected disability have been 
met.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. §§ 3.340, 
3.341, 4.16 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran has been service-connected for left leg 
disability and assigned a noncompensable for this disability 
rating since 1946.  He has been service-connected for pes 
planus since 1950, evaluated as noncompensable through August 
1993, and evaluated as 10 percent disabling from September 
1993 forward. 

During a January 1994 VA examination, the veteran gave a 
history of fracturing his left tibia during service.  He was 
treated with approximately 10 months of casting by his 
report.  He complained of left knee and ankle pain on the 
left side only.  He said he was taking pain medication.  He 
said the uninjured right side was doing well.  He stated he 
walked with a cane in the right hand because of unsteadiness 
on the left.     

Upon physical examination, the veteran had subjective 
decreased sensation in the L5 nerve root distribution of the 
dorsum of the left foot, but he attributed this to the old 
tibia fracture and not to his back problems (which were also 
a subject of the VA examination).  Examination of the left 
knee revealed no swelling or deformity.  He had palpable 
osteophytes over the medial tibial plateau.  Range of motion 
was from 0 degrees extension to 120 degrees of flexion.  
There was no evidence of ligamentous instability or meniscal 
tear.  There was no evidence of a popliteal cyst.  
Examination of the tibia revealed questionably mild varus 
deformity at the junction of the middle and distal thirds of 
the tibia.  Skin was intact.  Examination of the ankle 
revealed restricted range of motion with dorsiflexion to 
neutral with further plantar flexion to 40 degrees but no 
medial or lateral instability or obvious deformity.  No 
chronic swelling of the left foot was noted.  The diagnosis 
was history of a left diaphyseal tibia fracture which had 
healed well, but the veteran now had complaints suggestive of 
left ankle and left knee degenerative changes. 

During a July 1998 VA examination, the veteran was noted to 
ambulate very minimally with bilateral Lofstrand crutches.  
He had some positive left ankle swelling but no active 
infectious process noted.  He had some plantar foot pain as 
well.  He had decreased proprioception of his toes likely 
secondary to his diabetes.  The examiner indicated that it 
was difficult to assess any gross deformity of the tibia 
clinically.  

The examiner's impression was that the veteran was 
significantly disabled due to multiple problems.  Tibia and 
ankle films were to be obtained.  The examiner anticipated 
that changes on these films would likely be due to the tibia 
fracture.  He further believed that if a resultant 
malalignment had occurred, this could be related to advanced 
degenerative changes of the foot which may show up on 
radiographs as well.  

During a February 1998 Board hearing, the veteran described 
pain and burning in his feet, and an inability to walk 
without Canadian crutches due to his left leg disability.  He 
said his feet were very painful.  He said that he had used a 
cane and brace on his left leg until about four or five years 
prior, when he was issued Canadian crutches by VA caregivers.  

July 1998 VA X-rays of the left ankle revealed deformity of 
the lower left tibia consistent with old trauma.  A large 
lucent area in the lower left tibia was noted to possibly 
represent stigma of prior trauma or surgery or possibly 
focally pronounced osteopenia.  An entity such as Brodie's 
abscess or other lytic lesion was not excludable.  This area 
was noted to have been stable since January 1994.

July 1998 VA X-rays of the left foot revealed slight 
calcaneal spurring.  There was osteopenia, greater in the 
juxta articular regions.  He was status post amputation of 
the left first toe and distal aspect of the first metatarsal 
since May 1997.  There was suggestion of slight hammer toe 
deformity, greater in the second toe.  There were 
degenerative changes with spurring and slight narrowing 
including of the 
interphalangeal joints. 

July 1998 X-rays of the of the anterior-posterior left tibia 
and fibula revealed a large lucent/lytic area in the left 
lower tibia distal to the fracture site.  Degenerative 
changes were greater in the knee.  

July 1998 VA X-rays of the right foot reveal degenerative 
change involving the first metatarsophalangeal joint.  
Marginal osteophytes were present and periarticular erosion 
was seen.  Gout was a consideration.  Also, soft tissue 
swelling about the second toe was demonstrated.  The cortex 
of the distal phalanx was indistinct.  Osteomyelitis was 
suggested.  

During a March 2000 VA examination, the veteran was noted to 
have broken his left leg in the 1940s.  He stated that his 
main problem was with his left lower extremity, specifically 
from his knee down.  He stated that his leg from his knee 
down was not functional for him and that he had a dead 
feeling from the mid-aspect of his leg down.  He had a 
constant pain in this leg and significant pain with 
paresthesias throughout his mid foot proximally extending up 
to where the fracture was at the distal third of his tibia.  
He did have some paresthesias in his right foot, but there 
was little compared to his left leg, which was his main 
problem.  He had undergone an amputation at the great toe 
secondary to having a nail put through this toe.  He did not 
realize it was secondary to the significant diabetes problems 
that he had in his feet.  He was also complaining of pain in 
both his mid foot and the arch of his feet, where he had 
bilateral pes planus.  

The examiner opined that the veteran had significant 
pathology to support all of his complaints, including pain.  
A deformity of the distal thigh was apparent on examination.  
He had a significant pes planus with weight bearing, which 
was supple and correctable while seated.  He had a fair 
amount of crepitus with range of motion of his ankles as well 
as range of motion of his left knee. 

The examiner asserted that the residuals of the fracture of 
the left leg and bilateral pes planus caused weakened 
movement, excessive fatigability, and some incoordination 
secondary to the deformity he sustained, and he believed that 
this would cause the veteran to have a difficult time 
performing average employment in civil occupation.  The 
examiner believed that the veteran could likely do something 
where he was seated for most of the time, but he thought that 
most civil occupations would be limited for the veteran.  The 
veteran did have a mild amount of pain on movement of the 
left ankle.  He had notable muscle atrophy in the left leg 
compared to the right, approximately 2cm in circumference in 
both his calf and his thigh.  He had significant atrophic 
changes in the skin, and it was questionable whether these 
were better characterized as due to stasis changes, disuse of 
the extremity, or diabetes.  There were gross arthritic 
changes palpable on the left knee, and the examiner found 
that it was very likely that that these changes were related 
to service-connected residuals of the inservice left leg 
fracture.    

Recent VA and private treatment records associated with the 
claims file concentrate on treatment of diabetes mellitus, 
peripheral vascular disease (to include amputation of two 
toes), and heart disease, and add no meaningful additional 
information to the hearing testimony and results of the VA 
examination reports described above. 

Claims Assistance

 Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

On preliminary review of this matter, the Board concludes 
that the RO has either complied with, or gone beyond, these 
provisions and thus it would not be prejudicial to decide the 
case on the current record.  The RO has obtained the service 
medical records and there is no indication of outstanding 
Federal Government records or other records that have been 
identified by the claimant.  In a March 2000 written 
statement, the veteran indicated that all pertinent treatment 
had been conducted at the Columbia VA Medial Center, and all 
of these records have been obtained.  The RO has provided the 
claimant three VA examinations.  The VA examination reports 
are not perfect, but in conjunction with VA X-ray reports of 
record they create a disability picture sufficient for 
adjudication of the present case under the applicable rating 
criteria.  The evidence associated with the claims file 
substantiates the veteran's claims, and there is no 
indication that there is any evidence that could further 
substantiate the claims that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  The Veterans Claims 
Assistance Act of 2000 also eliminated the statutory 
requirement that a claimant come forward with a well grounded 
claim before the Secretary performs the duty to assist.  
However, since the RO did not find the claims were not well 
grounded and proceeded to discharge the duty to assist, this 
change in the law has no effect on the veteran's claims.  In 
light of all of these considerations, the Board finds that it 
is not prejudicial to the claimant to proceed to adjudicate 
the claims on the current record.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).



Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2000).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2000);  
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied;  if the evidence is 
in support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2000), a 10 
percent evaluation is contemplated for moderate bilateral pes 
planus where the weight-bearing line is over or medial to the 
great toe, inward bowing of the tendo achillis, and where 
there is pain on manipulation and use of the feet.  A 30 
percent evaluation is warranted where there is bilateral 
severe pes planus with objective evidence of marked deformity 
(pronation abduction, etc.), pain on manipulation, and 
accentuated use, indication of swelling on use, and 
characteristic callosities.  Assignment of a 50 percent 
evaluation, the highest available for bilateral pes planus, 
is contemplated for pronounced symptomatology with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, which is not improved by 
orthopedic shoes or appliances. See Id.

In the present case, the March 2000 VA examiner found that 
the veteran had significant pes planus with weight bearing, 
which was supple and correctable while seated.  The examiner 
found that the veteran's fracture of the left leg and pes 
planus caused weakened movement, excessive fatigability, and 
some incoordination.  Degenerative changes to the feet were 
confirmed on X-ray.  In light of the level of functional 
impairment depicted in the March 2000 VA examination report, 
the Board finds that medical evidence of record is most 
consistent with a finding of severe pes planus rather than 
moderate or slight pes planus, and thus a 30 percent rating 
is warranted.  The highest available rating of 50 percent is 
not warranted because the evidence does not meet or 
approximate a showing of pronounced symptomatology with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, which is not improved by 
orthopedic shoes or appliances.
 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, for impairment 
of tibia and fibula, a 10 percent evaluation is provided for 
slight knee or ankle disability. A 20 percent evaluation is 
provided for moderate knee or ankle disability. A 30 percent 
evaluation is provided for marked knee or ankle disability.  
A 40 percent evaluation is provided for nonunion, with loose 
motion, requiring a brace.

In the present case, X-ray and VA examination evidence 
indicates that the veteran has marked left lower extremity 
disability due to the inservice fracture of the left lower 
tibia, involving the tibia, ankle, and knee.  The July 1998 
VA examiner opined that if degenerative changes of the foot, 
tibia or ankle were found on X-ray, they would likely be due 
to the inservice fracture of the tibia, and the X-rays did 
reveal degenerative changes. The March 2000 VA examiner 
further noted crepitus on motion in both the ankle and the 
knee.  He expressed the opinion that these disabilities were 
very likely associated with the inservice injury.  
Specifically, the resulting disability includes degenerative 
changes to the left ankle, gross degenerative changes to the 
left knee, significant atrophy in the thigh and calf of the 
left leg when compared to the right leg, and pain.  Thus, 
there is marked service-connected disability, and a 30 
percent rating is warranted.  See Diagnostic Code 5262.  The 
next higher rating of 40 percent is not warranted because the 
veteran does not have nonunion with loose motion of the 
tibia. 

The Board notes that prior to this decision the veteran had a 
10 percent rating for left knee disability.  The higher 30 
percent rating established for malunion of the tibia in this 
decision is in part established in lieu of the prior 10 
percent rating for osteoarthritis of the left knee.  To 
retain both the 10 percent rating for osteoarthritis of the 
left knee and the 30 percent rating for disability 
contemplated by the rating criteria for malunion of the left 
tibia would be impermissible pyramiding.  See 38 C.F.R. 
§ 4.14.  The diagnostic code for impairment of the tibia has 
been used rather than a diagnostic code pertaining to 
disability of the knee because it better reflects the nature 
and etiology of the veteran's left lower extremity disability 
and results in a higher and more accurate rating for left 
lower extremity disability.

TDIU

VA will grant a total rating for compensation purposes based 
on unemployability where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability. 38 
C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may 
be assigned where the schedular rating is less than total and 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability, provided, however, that if there is 
only one such disability, it must be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.

In the present case, in light of the schedular ratings 
assigned herein, the veteran now has a combined rating in 
excess of 70 percent.  Specifically, he is rated as 40 
percent disabled for low back disability, 30 percent for 
malunion of the tibia, and 30 percent for bilateral pes 
planus.  See 38 C.F.R. § 4.25 (combined ratings table).   
There is evidence in the claims file that the veteran is 
unemployable due to service connected disabilities.  In March 
2000, a VA examiner reported that the veteran's residuals of 
the in service fracture of the left leg and bilateral pes 
planus cause weakened movement, excessive fatigability, and 
some incoordination secondary to left leg deformity.  He 
believed that "these will cause the patient to have a 
difficult time performing average employment in civil 
occupation."  This assessment did not even include 
consideration of the veteran's substantial service-connected 
low back disability, currently rated as 40 percent disabling.

In light of the foregoing, the Board finds that the criteria 
for a total rating based on individual unemployability due to 
service connected disability have been met.  38 U.S.C.A. § 
1155 (West 1991);  38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).



ORDER

A rating of 30 percent is granted for malunion of the tibia, 
in part established in lieu of the prior 10 percent rating 
for osteoarthritis of the left knee, and subject to the 
provisions governing the payment of monetary benefits.

A rating of 30 percent is granted for bilateral pes planus, 
subject to the provisions governing the payment of monetary 
benefits.  

A total rating based on individual unemployability due to 
service connected disability is granted.




		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



                                                                            
(CONTINUED ON NEXT PAGE

The assumption of appellate jurisdiction of the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability is 
approved pursuant to authority delegated to me by 38 C.F.R. 
19.13(a) (2000). 



                                 
___________________________________
Richard B. Standefer
Vice Chairman, Board of Veterans Appeals 










 

